         Case 5:20-cv-03418-RAL Document 9 Filed 09/17/20 Page 1 of 1




                    IN THE UNITED STATES COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HEIDI LYNN PAES,                        :      CIVIL ACTION
                                        :
             Plaintiff                  :
                                        :
             v.                         :
                                        :
ANDREW M. SAUL,                         :      No. 20-cv-03418-RAL
Commissioner of Social Security,        :
                                        :
      Defendant                         :


                                      ORDER

      AND NOW this 16th day of September, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Defendant’s Uncontested Motion to Remand (Doc. No. 7) and Plaintiff’s

         Request for Review (Doc. No. 1) are GRANTED, and the matter is

         REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

         the Commissioner of Social Security for further proceedings consistent with

         the Memorandum Opinion;

      2. JUDGMENT IS ENTERED by separate document, filed

         contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

         Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

         statistics.



                                               __s/Richard A. Lloret____________
                                               RICHARD A. LLORET
                                               U.S. Magistrate Judge
